IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,506-01


                              IN RE JAMES INGRAM JR., Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NO. 210-16-B IN THE 25TH DISTRICT COURT
                             FROM GONZALES COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he suggests, among other things, that he has requested cost estimates

for copies of documents and trial transcripts in this case.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of

Gonzales County, is ordered to file a response stating whether she received a request from the

Relator for a statement of costs for his records. If the District Clerk received such a request, she shall

state the nature of her response and, if available, provide a copy of the response. If the District Clerk

received such a request and did not respond, she shall provide her rationale for not responding. This
                                                                                                 2

application for leave to file a writ of mandamus shall be held in abeyance until the Respondent has

submitted the appropriate response. Such response shall be submitted within 30 days of this date of

this order.



Filed: March 20, 2019
Do not publish